Citation Nr: 0507876	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-08 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for flexion 
contracture of the fourth and fifth fingers.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2003 correspondence, the veteran purportedly filed a 
claim for aid and attendance benefits.  The RO should address 
this accordingly.


FINDINGS OF FACT

The veteran's ring finger and little finger is manifested by 
some loss of motion, no significant findings of 
osteoarthritis or acute fracture, with findings of post-
surgical changes of the left fourth finger proximal 
interphalangeal joint with a soft tissue density mass dorsal 
aspect with a hyperextension of a proximal interphalangeal 
joint, and metallic sutures anterior to fifth finger proximal 
phalanx post-surgical status.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for a left ring and little finger disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5223 
(2002, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in an October 2002 VCAA letter.  The 
letter predated the November 2002 rating determination.  See 
id.  The RO has generally advised the veteran to submit any 
evidence in support of his claim which he had in his 
possession, and that they would assist him in obtaining any 
evidence he was not able to obtain on his own.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

Regarding the issue being decided on appeal, the evidence of 
record contains copies of the veteran's treatment records 
from the VA Medical Center (VAMC) in North Texas.  There is 
no indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2004).  

Additionally, the evidence of record contains a VA 
examination performed in October 2002.  The examination 
report obtained is thorough and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Factual Background

Service connection was established effective November 1945 
for flexion contracture of the fourth and fifth fingers on 
the left hand and a 10 percent disability rating was 
assigned.

In August 2002, the veteran filed a claim for an increased 
disability rating for his service-connected fourth and finger 
disorder claiming secondary arthritis.  The veteran claims 
that a VA physician told him he had arthritis in his 
shoulders, arms, hands and fingers.

Treatment records from the VAMC North Texas dated in February 
1997 through October 2002 are devoid of treatment or mention 
of the veteran's fourth and little finger disorder.

In October 2002, the veteran was afforded a VA examination.  
The veteran was 83 years old at the time of the examination.  
It was noted that the veteran had not worked in the business 
world for some indefinite period, probably more than 8 or 9 
years.  Physical examination of the hands revealed normal 
flexion extension and opponens function in the right hand and 
normal function of the thumb, ring finger and middle finger 
of the left hand.  His abnormalities were found in the ring 
and little finger of the left hand.  The veteran's left ring 
finger examination revealed metacarpal phyalangeal joint 90 
degrees of normal flexion and full extension actively.  
Proximal interphalangeal joint, no active flexion due to an 
extension contracture.  Passive flexion could be allowed 5 
degrees without pain.  Extension revealed instability easily 
goes without pain actively and passively to 10 degrees of 
hyperextension.  Both actively and passively, the left fourth 
finger proximal interphalangeal joint had a range of motion 
from 190 degrees to 90 degrees both active and passive.  The 
distal interphalangeal joint was in full extension to zero 
position or 180 degrees.  No active flexion was possible.  
Passive flexion of 5 degrees was easily accomplished.  
Regarding the left little finger, metacarpal phalangeal joint 
normal 90 degrees flexion and full extension.  Proximal 
interphalangeal joint, no active flexion, 3-4 degrees of 
passive flexion was allowed without pain.  Extension was to 0 
position or a full 180 degrees fixed both active and passive.  
Distal interphalangeal joint, no active flexion, full zero to 
180 degree extension and passive flexion was allowed 4 
degrees without pain.  This was an extension contracture of 
the left little finger involving both the proximal and the 
distal interphalangeal joints.  The examiner's impression was 
status post old injury left ring and little fingers with loss 
of motion as described in the narrative.  Extension 
contractures in both the fourth and fifth left fingers as 
described in the narrative.  On X-ray examination, there were 
no significant findings of osteoarthritis and no acute 
fracture.  The examiner's impression was post-surgical 
changes left fourth finger proximal interphalangeal joint 
with a soft tissue density mass dorsal aspect with a 
hyperextension of proximal interphalangeal joint.  Metallic 
sutures anterior to fifth finger proximal phalanx post-
surgical status. 

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held, "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

The veteran filed a claim for an increase which was received 
by the RO on August 19, 2002.  The Board notes that the 
criteria used to evaluate ankylosis and limitation of motions 
of digits of the hands was amended in July 2002, effective 
from August 26, 2002.  See 67 Fed. Reg. 48,784-48,787 (July 
26, 2002).  

Under the version in effect until August 26, 2002, Diagnostic 
Codes 5220 through 5223 were applied to favorable ankylosis 
or limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction was not considered disabling.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5220 - 5223 (2002).  

The new regulations effective August 26, 2002, provide that 
when two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.  
38 C.F.R. § 4.71a, Notes before Diagnostic Code 5223 (2004).  

Evaluation of ankylosis of the ring and little fingers is 
performed as follows:

(i) If both the metacarpophalangeal 
and proximal interphalangeal joints 
of a digit are ankylosed, and either 
is in extension or full flexion, or 
there is rotation or angulation of a 
bone, evaluate as amputation without 
metacarpal resection, at proximal 
interphalangeal joint or proximal 
thereto.

(ii) If both the metacarpophalangeal 
and proximal interphalangeal joints 
of a digit are ankylosed, evaluated 
as unfavorable ankylosis, even if 
each joint is individually fixed in 
a favorable position.

(iii) If only the 
metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, 
and there is a gap of more than two 
inches (5.1 cm.) between the 
fingertip(s) and the proximal 
transverse crease of the palm, with 
the finger(s) flexed to the extent 
possible, evaluation as unfavorable 
ankylosis.

The change in regulations did not specifically amend the 
criteria for Diagnostic Code 5223 and favorable ankylosis for 
multiple digits.  Prior to and from August 26, 2002, 
Diagnostic Code 5223 provided an evaluation of 10 percent for 
favorable ankylosis of the ring and little fingers of both 
the major and minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5223 (2002, 2004).  A higher rating is not provided for 
favorable ankylosis of the ring and little fingers.  Under 
both the old and new criteria, a 20 percent rating is 
warranted under Diagnostic Code 5219, for unfavorable 
ankylosis of the ring and little fingers for the major and 
minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5219 (2002, 
2004).  The amended criteria, effective August 26, 2002, 
indicates that under Diagnostic Code 5219, VA should also 
consider whether evaluation as amputation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5219 (2004).

Under the new criteria, any limitation of motion of the ring 
or little finger is noncompensable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2004).  

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

III.  Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for a flexion 
contracture of the fourth and fifth fingers.  The service-
connected disability is currently rated as 10 percent 
disabling under Diagnostic Code 5223.  This is the highest 
rating assignable under the old and new criteria for 
favorable ankylosis of the ring and little fingers.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5223 (2002, 2004).

There is no evidence of unfavorable ankylosis, therefore, a 
20 percent rating under Diagnostic Code 5219 is not 
warranted.  The Board has considered the limitation of motion 
found on the October 2002 VA examination; however, any 
limitation is noncompensable under both the old and new 
disability rating criteria for the ring and little finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5223, 5230 (2002, 2004).  

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the other digits or 
hand.  The Board finds, however, that a rating in excess of 
10 percent is not warranted under any alternative provision. 

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45); however, the analysis in DeLuca does not assist 
the veteran, as he is receiving the maximum disability 
evaluation for favorable ankylosis of the ring and little 
finger.  Additionally, the Board finds that the currently 
assigned 10 percent disability rating adequately compensates 
him for pain and functional loss in this case.  Thus, the 
preponderance of the evidence is against a higher rating as a 
result of the principles of DeLuca.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's index and little finger disorder has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  At the October 2002 VA examination, the 
veteran's age was reported as 83 and he reported that he had 
not worked in the business world for some indefinite period, 
probably more than 8 or 9 years.  Accordingly, the Board 
finds that the impairment resulting from the veteran's index 
and little finger disability is appropriately compensated by 
the currently assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the grant of a 10 percent rating for 
flexion contracture of the fourth and fifth fingers is not 
warranted.  Accordingly, the benefit sought on appeal is 
denied.






ORDER

Entitlement to a rating in excess of 10 percent for flexion 
contracture of the fourth and fifth fingers is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


